Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered,  Applicant has amended claim 1, the amendment includes in part the addition of the feature “first groove includes the uneven surface at a level different from that of a bottom surface of the protective film, wherein the uneven surface is closer to other flexible display panel than the bottom surface of the protective film is”.  With respect to the feature “wherein the laser process is performed in a state in which the protective film is attached on the flexible display panel”,  product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). With respect to Applicant’s argument that Hiroki does not discloses protective film and first groove in Fig. 7B and 7C of Hiroki, Hiroki discloses panel portion 101, and support 103(1) and 103(2), which correspond to 101 of Hiroki in Fig. 10C of Hiroki  being layer 100 in  Fig 4A of the present disclosure,  and  103b(1) and 103b(2) in Fig. 10C of Hiroki being   layer 110  in  Fig. 4A of the present disclosure.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al (US 2016/0118616 A1)(“Hiroki”) in view of Kawata et al (US 2016/0254500 A1)(“Kawata”) and of yamashita et al (US 2010/0055402 A1)(“Yamashita”) and of Ito et al (US 2014/0252386 A1)(“Ito”).
Hiroki discloses a display (Fig. 1C and para. 006i) including
A flexible display panel 101 (Fig. 3B and para. 0079 and 0080) including a bending area or region which is also a connection region 105  (para. 0095 and Fig. 3C)
A protective film attached on a lower surface of the display, as Hiroki discloses portions 103b(1) and 103b(2)  are on the under surface of the display (para. 0091 and Fig. 3B)
The protective film 108 of the bending region 105 is partially removed, forming a first groove , the surface of the first groove labeled FS (Fig. 8 ), and Fig. 7B discloses that the material of layer 108 partially remains after the formation of the grooves,
Part of the protective film remains on a lower surface of the bending region, as Hiroki discloses a s part of the layer in the opening remains (Fig. 10A and 10B para. para. 0171-173) and Hiroki also discloses in Fig. 10B and Fig. 10C the portion of the bending region bent with the lower surface of the display with the protective layer attached to the lower surface of the display101,
The surface of the bending region of the protective film has a plurality of second grooves in the first groove, as the area 105 corresponds to the first groove and the grooves 108 correspond to  the second grooves .
Hiroki does not explicitly state that a part of the protection film remains on a lower region of the bending region of the flexible display and Hiroki is silent with respect to the laser.
Kawata, in the same field of endeavor of a light emitting unit or light emitting element with a member which includes a rubber elasticity (Abstract), discloses a light emitting device with a member with rubber elasticity which may include circuitry (para. 0013 and 0219 and Fig. 9A).  Kawata also discloses that there is some material which is common to adjacent projections of the bending area (Fig. 
Yamashita, in the same field of endeavor of knurling or forming grooves in resin film (para. 0128) of a display (para. 0098) for a bent region (Abstract and para. 0022), discloses using a laser (para. 0020) in order to obtain the benefit of preventing breakage (para. 0162).
Ito, in the same field of endeavor of sealing layer for a light emitting  display  device ( para. 0004), discloses in plan view in Fig. 1A and in side views in Fig. 1B and Fig. 1C and 1D a display in which top and bottom substrates of the display have a groove 107 (para. 0054 and 0057 and 0070-0071).  Fig. 3A, 3D, and 3E show that the groove 107 may have further grooves in the groove, such as 107a in Fig. 3A and 107d in Fig. 3D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kawata in which part of the protection film remains on a lower region of the bending region in the device disclosed by Hiroki in order to obtain the benefits disclosed by Kawata as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined laser process  disclosed by Yamashita for the groove in the device disclosed by Kawata in order to obtain the benefit of preventing breakage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Ito with the process disclosed by Hiroki in order to obtain the benefit of heating a heat curable material as disclosed by Ito (Ito para. 0077) with high hermeticity (Ito, para. 0006) and good heat conduction properties in curing while allowing for small bezel (Ito, para. 0013), as Hiroki also discloses use of heat curable resin (Hiroki, para. 0139).
Re claim 6:  Hiroki discloses a light emitting panel 101  (para. 0129) with a light emitting portion including subpixels with light emitting elements (para. 0198 and Fig. 14B), and transistors connected to a 
 Hiroki discloses the second grooves 108 are on the upper surface of the first groove 105 of the protection film (Fig. 10B and Fig. 10C).


Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki et al (US 2016/0118616 A1)(“Hiroki”) in view of Kawata et al (US 2016/0254500 A1)(“Kawata”) and of Yamashita (US 2020/0055402 A1)(“Yamashita”) and Ito et al (US 2014/0252386 A1)(“Ito”)  as applied to claim 1 above, and further in view of Shedletsky (US 2013/0249740 A1).
Hiroki in view of Kawata and of Yamashita  and Ito discloses the limitations of claim 1 as stated above.  Hiroki in view of Kawata and of Yamashita and Ito  is silent with respect to the bending region of the protective film is partially removed by a single laser scan.
Shedletsky, in the same field of endeavor of forming grooves or recess in a circuit substrate (Abstract), discloses removing a portion of material by laser and then bending a portion of the flexible substrate (para. 0025 and 0055 and 0068 and Fig. 14) and selectively thinning portions of the substrate in order to then bend the substrate (para. 0072), the thinning equipment may be laser (para. 0067-0068) with computer control of the laser beam (para. 0068-0069) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of laser to remove portions of material or form grooves as disclosed by Shedletsky in the device disclosed by Hiroki in view of Kawata and of Yamashita and Ito in order to obtain the benefit of control of the process as disclosed by Shedletsky.
  The combination of Hiroki, Kawata, and Yamashita and Shedletsky and Ito  discloses the laser process in which the protective film is attached on the flexible display, as Shedletsky discloses the film .

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Hiroki et al (US 2016/0118616 A1)(“Hiroki”) in view of Kawata et al (US 2016/0254500 A1)(“Kawata”) and of yamashita et al (US 2010/0055402 A1)(“Yamashita”) and Ito et al (US 2014/0252386 A1)(“Ito”) as applied to claim 1 above, and further in view of Shedletsky (US 2013/0249740 A1) and of Guo et al (US 2008/0216926 A1)(“Guo”).
Hiroki in view of Kawata and of Yamashita and Ito  discloses the limitations of claim 1 as stated above.  Hiroki in view of Kawata and of Yamashita and Ito  is silent with respect to the bending region of the protective film is partially removed by a plurality of  laser scans.
Shedletsky, in the same field of endeavor of forming grooves or recess in a circuit substrate (Abstract), discloses removing a portion of material by laser and then bending a portion of the flexible substrate (para. 0025 and 0055 and 0068 and Fig. 14) and selectively thinning portions of the substrate in order to then bend the substrate (para. 0072), the thinning equipment may be laser (para. 0067-0068) with computer control of the laser beam (para. 0068-0069) .
Guo, in the same field of endeavor of laser processing of optical materails (Abstract) or in  resin or plastics (para. 0069)  discloses that in the formation of grooves in a material, the laser beam is translated so that successive zones can be formed, as Guo discloses the beam is focused on the sample (para. 0108), which is a disclosure of that the beam can be translated to the area on which the beam is directed, and Guo also discloses the sample can be translated on an x-y stage so that each subsequent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of laser to remove portions of material or form grooves as disclosed by Shedletsky in the device disclosed by Hiroki in view of Kawata and of Yamashita and Ito  in order to obtain the benefit of control of the process as disclosed by Shedletsky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bending region of the protective film  partially removed by a plurality of  laser scans as disclosed by Guo in the device disclosed by Kawata in view of Yamashita and Ito  in order to obtain the benefit of control of the pulse duration  and the energy of the laser  as disclosed by Guo (Guo, para. 0085).
Re claim 4:  The combination of Hiroki, Kawata, and Yamashita  and Ito and Guo discloses a region of the protective film a first region relatively greatly removed by the laser scans and a region relatively less removed by the laser scans, as Kawata, in the same field of endeavor of a light emitting unit or light emitting element with a member which includes a rubber elasticity (Abstract), discloses a light emitting device with a member with rubber elasticity which may include circuitry (para. 0013 and 0219 and Fig. 9A).  Kawata also discloses that there is some material which is common to adjacent projections of the bending area (Fig. 6B, 6C, 6D and 7D and 7F and para. 0149, 0154 and 0160), for reasons such as for example so that the bending can be more smoothe (para. 0160), which is a disclosure of  a region of the protective film a first region relatively greatly removed by the laser scans and a region relatively less removed by the laser scans,. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kawata in which part of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895